Citation Nr: 0605416	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-29 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1964 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for PTSD and assigned 
a 50 percent disability rating.  The Board denied the 
veteran's claim for an increased rating for his PTSD in a 
February 2005 decision.  The veteran's representative and the 
VA Office of General Counsel filed a Joint Motion for Remand 
with the United States Court of Appeals for Veterans Claims 
(Court), which was granted in an October 2005 Order by the 
Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  The February 2005 Board decision denied 
the veteran's claim by finding that his current symptoms did 
not warrant a disability rating in excess of 50 percent.  In 
the Joint Motion for Remand, which was granted in October 
2005, the parties argued that the veteran's current PTSD 
symptoms as well as his Global Assessment of Functioning 
(GAF) scores needed to be further addressed.  The Joint 
Motion appears to focus on certain discrepancies in the 
medical reports of record.  Under the circumstances, the 
Board believes that additional development of the medical 
record is appropriate to ensure an accurate record upon which 
to base appellate review in keeping with the Joint Motion. 



Accordingly, the case is REMANDED for the following actions:

1.  The RO should request additional 
information, including contact 
information, from the veteran concerning 
weather he has been receiving continuing 
treatment for his PTSD from either the VA 
or a private practitioner since January 
2002.  If the veteran provides further 
information, the RO should take 
appropriate steps to request copies of 
these records.  

2.  The veteran should be scheduled for a 
VA PTSD rating examination to determine 
the current nature and severity of his 
PTSD.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  
Examination findings should be reported 
to allow for evaluation of PTSD under 38 
C.F.R. § 4.130, Code 9411 (2005).  In 
addition, the examiner should assign a 
GAF score reflecting the PTSD symptoms.  

3.  Thereafter, the RO should review the 
expanded record and determine if a higher 
rating can be granted.  The veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


